                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

HEATHER ROSENBERG,
individually and on behalf
of others similarly situated,

          Plaintiff,

v.                              Case No.: 8:18-cv-2648-T-33SPF

BLUE CROSS AND BLUE SHIELD
OF FLORIDA, INC.,

          Defendant.
______________________________/

                             ORDER

     This matter comes before the Court upon consideration of

Defendant Blue Cross and Blue Shield of Florida, Inc.’s Motion

to Dismiss the Amended Complaint, or in the Alternative,

Strike Prayer for Attorney’s Fees in Counts I and II (Doc. #

16), filed on December 20, 2018. Plaintiff Heather Rosenberg

responded on January 21, 2019. (Doc. # 32). Blue Cross replied

on January 30, 2019. (Doc. # 36). For the reasons that follow,

the Motion is granted.

I.   Background

     “Since January 1, 2017, Rosenberg had a Florida Blue

Affordable Care Act Qualified Policy which was on automatic

renewal as well as automatic payment of insurance premiums.”

(Doc. # 8 at 2). Then, in November of 2017, Rosenberg obtained


                                1
a new Blue Cross policy for herself and four family members.

(Id. at 3). “On or about December 29, 2017, [Blue Cross]

withdrew payment from the account that Rosenberg designated

for auto payment” and sent Rosenberg a notice that it had

withdrawn her payment. (Id.).

     Time went on and Rosenberg never received notification

that her policy had been terminated or cancelled. (Id.). Then,

on July 11, 2018, Rosenberg attempted to log in to her online

Blue Cross account but could not. (Id.). When Rosenberg called

Blue Cross about the issue, she was informed that “her policy

had been terminated/cancelled as of May 31, 2018 and that

[Blue Cross] would not be reinstating the policy.” (Id.).

Blue Cross did not send a notice of cancellation to Rosenberg

until after this July 11 phone call. (Id.).

     Rosenberg        alleges    that,       because   of     Blue   Cross’s

“unreasonable     and     unlawful         termination/cancellation          of

coverage,     [she]     has     been   subjected       to   immediate       and

irreparable    harm     including      but    not   limited    to    loss    of

insurance coverage for potential illness which has forced the

purchase of a short term healthcare policy which does not

provide adequate or equal coverage, has incurred out of pocket

healthcare expenses and tax penalties caused by the wrongful




                                       2
termination of a Patient Protection and Affordable Care Act

Qualified Insurance Policy.” (Id. at 4).

     Rosenberg initiated this action on behalf of herself and

all other similarly situated individuals on October 29, 2018.

(Doc. # 1). Then, on November 15, 2018, Rosenberg filed the

Amended Complaint, asserting the following claims: (I) for

violation of 42 U.S.C. §§ 300gg-2, 300gg-12, and 300gg-42,

which are sections of the Affordable Care Act (ACA) and the

Health Insurance Portability and Accountability Act (HIPAA);

(II) for declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202; (III) violation of the Florida Deceptive and Unfair

Trade Practices Act (FDUTPA), Fla. Stat. §§ 501.201 et seq.;

(IV) breach of contract; (V) breach of implied covenant of

good faith and fair dealing; and (VI) for violation of 15

U.S.C. § 45, which is part of the Federal Trade Commission

Act (FTCA). (Doc. # 8).

     Blue Cross now moves to dismiss all the claims of the

Amended Complaint, or alternatively strike the prayer for

attorney’s fees in Counts I and II. (Doc. # 16). Rosenberg

has responded (Doc. # 32), and Blue Cross has replied. (Doc.

# 36). The Motion is ripe for review.




                              3
II.    Legal Standard

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes     them   in   the   light     most   favorable     to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th   Cir.    2004).    Further,       this   Court   favors     the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to    or   referenced    in      the   complaint,     and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).




                                       4
III. Analysis

      Blue Cross makes numerous arguments for dismissal of the

various counts of the Amended Complaint. The Court will

address them one-by-one.

      A.    ACA

      In   Count   I,   Rosenberg       asserts   claims    under     two

subsections of the ACA, 42 U.S.C. §§ 300gg-2 and 300gg-12.

(Doc. # 8 at 12-13). Blue Cross argues these claims must be

dismissed with prejudice because Sections 300gg-2 and 300gg-

12 do not create private rights of action. (Doc. # 16 at 5-

7).

      Section 300gg-2 provides that a health insurer “must

renew or continue in force [health insurance] coverage at the

option of the plan sponsor or the individual” unless one of

the   exceptions   listed   in    Section    300gg-2(b)    applies.    42

U.S.C. § 300gg-2. These exceptions include that the insured

individual “has failed to pay premiums or contributions in

accordance with the terms of the health insurance coverage or

the issuer has not received timely premium payments.” Id. And

Section    300gg-12   states     that   “a   health   insurance   issuer

offering group or individual health insurance coverage shall

not rescind such plan or coverage with respect to an enrollee

once the enrollee is covered under such plan or coverage


                                    5
involved” and such policy “may not be cancelled except with

prior notice to the enrollee, and only as permitted under

[S]ection 300gg-2(b) or 300gg-42(b).” 42 U.S.C. § 300gg-12.

     Blue Cross is correct that neither section explicitly

creates a private right of action for insureds like Rosenberg.

Rather, under Section 300gg-22, the Secretary of Health and

Human   Services   or   the   appropriate   state   authorities   are

empowered to enforce the provisions of the ACA. 42 U.S.C. §

300gg-22.

     Although there is no express private right of action, an

implied private right of action still may exist. “[T]he burden

rests with [Rosenberg] to establish that an implied private

right of action exists.” McCulloch v. PNC Bank Inc., 298 F.3d

1217, 1221 (11th Cir. 2002). In determining whether to imply

a cause of action, the Court looks to four factors:

     (1) whether plaintiffs constitute “one of the class
     for whose especial benefit the statute was
     enacted;”
     (2) whether there is “any indication of legislative
     intent, explicit or implicit, either to create a
     remedy or to deny one;”
     (3) whether inferring a private right of action
     would be “consistent with the underlying purposes
     of the legislative scheme;” and
     (4) whether the cause of action “is traditionally
     relegated to state law . . . so that it would be
     inappropriate to infer a cause of action based
     solely on federal law.”


                                  6
Id. at 1221–22 (quoting Cort v. Ash, 422 U.S. 66, 78 (1975)).

     “[T]he critical focus of the inquiry is the second Cort

factor, and whether Congress intended to create a private

right of action.” Id. at 1222. Furthermore, “the Supreme Court

cautioned the judiciary to exercise restraint in implying a

private   right   of   action,   and   required   that   affirmative

evidence of congressional intent to create a private remedy

must exist.” Id. “The bar for showing legislative intent is

high. ‘Congressional intent to create a private right of

action will not be presumed. There must be clear evidence of

Congress’s intent to create a cause of action.’” McDonald v.

S. Farm Bureau Life Ins. Co., 291 F.3d 718, 723 (11th Cir.

2002)(quoting Baggett v. First Nat’l Bank of Gainesville, 117

F.3d 1342, 1345 (11th Cir. 1997)).

     In her response, Rosenberg asserts that she “has an

implied private right of action under the ACA due to the tax

penalty and taxation falling outside the scope of the business

of insurance pursuant to the McCarran Ferguson Act.” (Doc. #

32 at 6). Rosenberg emphasizes that, at the time of her

policy’s cancellation, a tax penalty existed for individuals

who failed to obtain insurance policies. (Id. at 5); see 26

U.S.C. § 5000A. Because of Blue Cross’s cancellation of her

policy allegedly in violation of the ACA, Rosenberg was


                                  7
subject to this tax penalty. (Doc. # 32 at 5, 6; Doc. # 8 at

4, 14, 16, 17).

     According to    Rosenberg, Section         300gg-12    “creates a

private remedy by virtue of 26 U.S.C. [§§] 5000A(a) and

5000A(b),” which are sections of the Internal Revenue Code,

because the “Internal Revenue Code provides a private right

to action in the United States District Court.” (Doc. # 32 at

7). So, Rosenberg reasons, an implied right of action under

Sections 300gg-2 and 300gg-12 of the ACA exists because Blue

Cross’s   alleged   violation     of   these   sections    resulted   in

Rosenberg paying a tax penalty, which is governed by a

different federal statute.

     The Court is not persuaded by this argument. As Blue

Cross correctly notes, the Amended Complaint “does not allege

that [Blue Cross] violated 26 U.S.C. § 5000A” — it “challenges

termination of her HMO Contract, not the federal government’s

imposition of the tax penalty.” (Doc. # 36 at 3). Regardless,

Section 5000A does not create a private right of action for

individuals like Rosenberg and does not reflect an intent by

Congress to create an implied right of action. (Id.).

     Rather, the Court agrees with Blue Cross that an implied

private right of action should not be read into Sections

300gg-2   and   300gg-12.   See   Warren   Pearl   Const.    Corp.    v.


                                   8
Guardian Life Ins. Co. of Am., 639 F. Supp. 2d 371, 376-77

(S.D.N.Y. 2009)(holding that there is no private right of

action under Section 300gg-2, which was then numbered Section

300gg-12).    Congress     could   easily     have    specified    private

rights of action for these sections but did not, and instead

endowed the Secretary of Health and Human Services and state

authorities     with   enforcement      power.       Rosenberg    has       not

presented     convincing    evidence     indicating       that    Congress

intended to create private rights of action for these sections

of the ACA. Therefore, because no private rights of action

exist   under   Sections    300gg-2     and    300gg-12,    Count       I   is

dismissed with prejudice to the extent it is brought under

those statutes.

     B.      HIPAA

     Also in Count I, Rosenberg asserts a claim under 42

U.S.C. § 300gg-42 in HIPAA. (Doc. # 8 at 12-13). Again, Blue

Cross contends the claim must be dismissed because Section

300gg-42 does not create a private right of action. (Doc. #

16 at 7-8).

     Section 300gg-42(a) provides that “a health insurance

issuer that provides individual health insurance coverage to

an individual shall renew or continue in force such coverage

at the option of the individual” except for the reasons listed


                                    9
in Section 300gg-42(b). 42 U.S.C. § 300gg-42. These include

that    “[t]he   individual   has    failed   to   pay   premiums   or

contributions in accordance with the terms of the health

insurance coverage or the issuer has not received timely

premium payments.” Id.

       This section does not create an express private right of

action. And Blue Cross is correct that multiple courts have

held that there is no private right of action — express or

implied — under Section 300gg-42. See Brock v. Provident Am.

Ins. Co., 144 F. Supp. 2d 652, 657 (N.D. Tex. 2001)(finding

that “no private remedy exists” under Section 300gg-42);

O’Donnell v. Blue Cross Blue Shield of Wyo., 173 F. Supp. 2d

1176, 1179-80 (D. Wyo. 2001)(addressing Sections 300gg-22

through 300gg-61 and finding “no congressional intent to

create a private right or remedy” under any provision of

HIPAA). Furthermore, courts considering other sections of

HIPAA have also held that no private rights of action exist.

Indeed, one court explained that “no court has held that a

private cause of action exists under HIPAA.” Miller v. Harden,

No. 3:06-cv-136-HES-TEM, 2006 WL 5083825, at *8 (M.D. Fla.

Sept. 7, 2006). There is also “no evidence of congressional

intent to create a private right of action under the HIPAA.”




                                    10
Means v. The Indep. Life & Accident Ins. Co., 963 F. Supp.

1131, 1135 (M.D. Ala. 1997).

     The Court notes that Rosenberg failed to address Blue

Cross’s arguments concerning HIPAA and Section 300gg-42 in

her response. (Doc. # 32). Thus, it appears that Rosenberg

does not oppose Blue Cross’s request for dismissal of Count

I to the extent it is brought under HIPAA.

     And, upon review, the Court agrees with Blue Cross. There

is no indication of congressional intent to create a private

right of action for insureds like Rosenberg under Section

300gg-42. Count I is dismissed with prejudice because Section

300gg-42 does not create a private right of action.

     C.   FTCA

     In Count VI, Rosenberg asserts that Blue Cross violated

the FTCA, 15 U.S.C. § 45. (Doc. # 8 at 18). Blue Cross again

points out that there is no private right of action under

this federal statute. (Doc. # 16 at 4). And Rosenberg has

failed to respond to this argument. (Doc. # 32).

     Blue Cross is correct. “There is no private cause of

action implied under the Federal Trade Commission Act.” Lingo

v. City of Albany Dep’t of Cmty. & Econ. Dev., 195 F. App’x

891, 894 (11th Cir. 2006). “Only the Federal Trade Commission

can bring a civil action under 15 U.S.C. § 45(a), which is


                               11
part        of      the        Federal          Trade         Commission            Act.”

Truthinadvertisingenforcers.com v. My Pillow, Inc., No. 8:17-

cv-169-T-33AAS, 2017 WL 382725, at *2 (M.D. Fla. Jan. 27,

2017); see also Gomez v. Bank of Am. Corp., No. 8:15–cv–324–

T–33EAJ,         2015   WL     667664,     at     *1    (M.D.        Fla.    Feb.    17,

2015)(dismissing          15    U.S.C.    §     45(a)    claim       because     “[t]he

Federal Trade Commission Act does not create a private right

of action” (citing Fulton v. Hecht, 580 F.2d 1243, 1248 n.2

(5th Cir. 1978))). Therefore, Count VI is dismissed with

prejudice.

       D.        Declaratory Relief

       In Count II, Rosenberg seeks a declaration under the

federal Declaratory Judgment Act “that the Insurance Policies

that are the subject of this Action were unlawfully terminated

and/or      cancelled        and   that    the        policies       be     immediately

reinstated         retroactively      to        the    date     of     the     wrongful

termination and/or cancellation and the Defendant shall be

responsible for any and all damages caused by any wrongful

termination and/or cancellation.” (Doc. # 8 at 13-14). Thus,

Rosenberg essentially seeks a declaration that Blue Cross

violated Sections 300gg-2, 300gg-12, and 300gg-42 when it

cancelled her insurance policy.




                                          12
     The Court finds that the declaratory judgment claim

should be dismissed because Sections 300gg-2, 300gg-12, and

300gg-42 do not create private rights of action. See Millenium

Labs., Inc. v. Universal Oral Fluid Labs., LLC, No. 8:11-cv-

1757-MSS-TBM, 2012 WL 12905083, at *4 (M.D. Fla. Apr. 25,

2012)(“Plaintiff is also unable to seek declaratory relief as

to Florida Statutes §§ 817.505, 456.054, and 483.245 because

none of these statutes appear to imply a private right of

action.”).

     “Many courts, including the Eleventh Circuit, have held

that a claim for declaratory relief must be dismissed where

there is no private right of action available for an alleged

statutory violation.” Id. at *3; see also Florida v. Seminole

Tribe of Fla., 181 F.3d 1237, 1250 (11th Cir. 1999)(affirming

dismissal of claim where plaintiff sought judgment declaring

tribal gaming was being unlawfully conducted because the

Indian Gaming Regulatory Act did not create a private cause

of action). Indeed, “the Declaratory Judgment Act does not

authorize actions to decide whether federal statutes have

been or will be violated when no private right of action to

enforce the statutes has been created by Congress.” Jones v.

Hobbs, 745 F. Supp. 2d 886, 893 (E.D. Ark. 2010).




                             13
     “The reasoning behind the prohibition on declaratory

relief regarding statutes that do not create private rights

of action is especially strong here, where a [government]

agency    or    department   is   charged   with   investigating    and

declaring violations of the statutes at issue.” Quilty v.

Envision Healthcare Corp., No. 8:18-cv-341-T-33CPT, 2018 WL

2445824, at *8 (M.D. Fla. May 31, 2018). Indeed, other courts

have dismissed claims for declaratory relief when such claims

were based on alleged violations of the ACA. See Terry v.

Health Care Serv. Corp., No. CIV-18-0415-C, 2018 WL 4609954,

at *6 (W.D. Okla. Sept. 25, 2018)(dismissing claim seeking

declaration that insurance contract was noncompliant with ACA

because there is no private right of action under ACA); Air

Evac EMS Inc. v. Usable Mut. Ins. Co., No. 4:16-CV-00266 BSM,

2018 WL 2422314, at *3 (E.D. Ark. May 29, 2018)(dismissing

declaratory relief claim because there is no private right of

action under ACA).

     Therefore, Count II is dismissed with prejudice because

Sections    300gg-2,    300gg-12,    and    300gg-42   do   not   create

private rights of action.

     E.        State and Common Law Claims

     All the claims raising federal questions have now been

dismissed. The remaining claims — under FDUTPA and for breach


                                    14
of contract and breach of the implied covenant of good faith

and   fair   dealing   —   are   governed    by   state     law.   Because

Rosenberg and Blue Cross are both citizens of Florida (Doc.

# 8 at 4), the Court does not have diversity jurisdiction.

Therefore, the only basis for the Court to hear the remaining

claims is its exercise of supplemental jurisdiction.

      “The dismissal of [a plaintiff’s] underlying federal

question claim does not deprive the Court of supplemental

jurisdiction over the remaining state law claims.” Baggett,

117 F.3d at 1352. “Indeed, under 28 U.S.C. § 1367(c), the

Court has the discretion to decline to exercise supplemental

jurisdiction over non-diverse state law claims, where the

Court has dismissed all claims over which it had original

jurisdiction, but [the Court] is not required to dismiss the

case.” Id.

      Nevertheless,    the   Eleventh       Circuit   has    “encouraged

district courts to dismiss any remaining state claims when,

as here, the federal claims have been dismissed prior to

trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

Cir. 2004). And the Supreme Court has advised that “when

federal-law claims have dropped out of the lawsuit in its

early stages and only state-law claims remain, the federal




                                   15
court should decline the exercise of jurisdiction.” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

      Here, the Court determines it is appropriate to decline

the exercise of supplemental jurisdiction over the remaining

state claims. Therefore, those claims are dismissed without

prejudice so that Rosenberg may re-file them in state court,

if she wishes.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Blue Cross and Blue Shield of Florida, Inc.’s

      Motion to Dismiss the Amended Complaint, or in the

      Alternative, Strike Prayer for Attorney’s Fees in Counts

      I and II (Doc. # 16) is GRANTED as set forth in this

      Order.

(2)   Counts I, II, and VI are dismissed with prejudice.

(3)   Counts III, IV, and V are dismissed without prejudice

      because the Court declines to exercise supplemental

      jurisdiction over these claims.

(4)   The Clerk is directed to CLOSE the case.




                               16
    DONE and ORDERED in Chambers in Tampa, Florida, this

31st day of January, 2019.




                             17
